DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on July 12, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-12, 16 and 19-20 of U.S. Patent No. 11,064,586 (Patent 1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the present application are either anticipated by, or would have been obvious over, the above identified claims of Patent 1, including:
As claim 1: An integrated circuit comprising: a first power line and a second power line configured for connection to an alternating- current (AC) power source; a plurality of light-
As claim 2: The integrated circuit of claim 1, wherein the switch control circuitry is configured to execute a switch timing control program to synchronize operation of the switching circuitry to empower one or more LED stages based on a voltage level of the applied AC power (see claim 3 of Patent 1).
As claim 3: The integrated circuit of claim 1, wherein: the plurality of LED stages comprises a first LED stage and a second LED stage, wherein the input terminal of the second LED stage is coupled to the output terminal of the first LED stage; and the switch control circuitry is configured to control the switching circuitry to (i) selectively connect the first power line to the input terminal of the first LED stage and the second power line to the output terminal of the second LED stage, to thereby concatenate the first and second LED stages between the first and second power lines during a positive half-cycle of the AC power applied to the first and 
As claim 5: The integrated circuit of claim 1, further comprising a zero-crossing detection circuit configured to detect zero-voltage crossings of an AC voltage waveform applied on the first and second power lines and output a detection signal which indicates a zero-crossing event and a direction of polarity transition of the AC voltage waveform; wherein the switch control circuitry utilizes the output detection signal to control operation of the switching circuity to empower one or more LED stages based on a voltage level of the applied AC power (see claim 7 of Patent 1).
As claim 6: The integrated circuit of claim 1, wherein each LED stage comprises a same number of serially-connected LED devices (see claim 8 of Patent 1).
As claim 7: The integrated circuit of clam 1, wherein at least two LED stages have different numbers of serially-connected LED devices (see claim 10 of Patent 1).
As claim 8: The integrated circuit of claim 1, wherein each LED device has an operating range from about 2.8V to about 4.2V (see claim 9 of Patent 1).
As claim 9: An LED lighting system comprising the integrated circuit of claim 1 (see claim 11 of Patent 1).
As claim 10: A device, comprising a semiconductor wafer comprising a monolithic integrated circuit, wherein the monolithic integrated circuit comprises alternating-current (AC) power input terminals configured for connection to an AC power source, and a first power line 
As claim 11: The device of claim 10, wherein the switch control circuitry is configured to execute a switch timing control program to synchronize operation of the switching circuitry to empower one or more LED stages based on a voltage level of the applied AC power (see claim 19 of Patent 1).
As claim 12: The device of claim 10, wherein the plurality of LED stages comprises a first LED stage and a second LED stage, wherein the input terminal of the second LED stage is coupled to the output terminal of the first LED stage; and the switch control circuitry is configured to control the switching circuitry to (i) selectively connect the first power line to the input terminal of the first LED stage and the second power line to the output terminal of the second LED stage, to thereby concatenate the first and second LED stages between the first and 
As claim 14: The device of claim 10, wherein the monolithic integrated circuit further comprises a zero-crossing detection circuit configured to detect zero-voltage crossings of an AC voltage waveform applied on the first and second power lines and output a detection signal which indicates a zero-crossing event and a direction of polarity transition of the AC voltage waveform; wherein the switch control circuitry utilizes the output detection signal to control operation of the switching circuity to empower one or more LED stages based on a voltage level of the applied AC power (see claim 7 of Patent 1).
As claim 15: The device of claim 10, wherein each LED stage comprises a same number of serially-connected LED devices (see claim 8 of Patent 1).
As claim 16: The device of claim 10, wherein at least two LED stages have different numbers of serially-connected LED devices (see claim 10 of Patent 1).
As claim 17: The device of claim 10, wherein each LED device has an operating range from about 2.8V to about 4.2V (see claim 9 of Patent 1).
As claim 18: The device of claim 10, wherein the monolithic integrated circuit further comprises at least one of (i) an optical filter disposed over each LED device, and (ii) a lens disposed over each LED device (see claim 20 of Patent 1).
claim 19: A method comprising: applying alternating-current (AC) power to first and second power lines of a light-emitting 10 diode (LED) lighting element, wherein the LED lighting element comprises a plurality of LED stages, wherein each LED stage comprises a plurality of LED devices that are serially connected between an input terminal and an output terminal of the LED stage, and wherein the LED stages are coupled in a chain with the input terminal of at least one LED stage coupled to the output terminal of another LED stage; and empowering at least one LED stage of the plurality of LED stages during a positive half- cycle and a negative half-cycle of the applied AC power by (i) selectively connecting the first power line and the second power line to the input terminal and the output terminal, respectively, of the at least one LED stage during the positive half-cycle of the applied AC power, and (ii) selectively connecting the second power line and the first power line to the input terminal and the output terminal, respectively, of the at least one LED stage during the negative half-cycle of the applied AC power (see claim 12 of Patent 1).
Claims 1-2, 5-11 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11, 16, 18 and 20 of U.S. Patent No. 10,934,792 (Patent 2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the present application are either anticipated by, or would have been obvious over, the above identified claims of Patent 1, including:
As claim 1: An integrated circuit comprising: a first power line and a second power line configured for connection to an alternating- current (AC) power source; a plurality of light-emitting diode (LED) stages, wherein each LED stage comprises a plurality of LED devices that are serially connected between an input terminal and an output terminal of the LED stage, and 
As claim 2: The integrated circuit of claim 1, wherein the switch control circuitry is configured to execute a switch timing control program to synchronize operation of the switching circuitry to empower one or more LED stages based on a voltage level of the applied AC power (see claim 4 of Patent 2).
As claim 5: The integrated circuit of claim 1, further comprising a zero-crossing detection circuit configured to detect zero-voltage crossings of an AC voltage waveform applied on the first and second power lines and output a detection signal which indicates a zero-crossing event and a direction of polarity transition of the AC voltage waveform; wherein the switch control circuitry utilizes the output detection signal to control operation of the switching circuity to empower one or more LED stages based on a voltage level of the applied AC power (see claim 5 of Patent 2).
As claim 6: The integrated circuit of claim 1, wherein each LED stage comprises a same number of serially-connected LED devices (see claim 6 of Patent 2).
claim 7: The integrated circuit of clam 1, wherein at least two LED stages have different numbers of serially-connected LED devices (see claim 8 of Patent 2).
As claim 8: The integrated circuit of claim 1, wherein each LED device has an operating range from about 2.8V to about 4.2V (see claim 7 of Patent 2).
As claim 9: An LED lighting system comprising the integrated circuit of claim 1 (see claim 9 of Patent 2).
As claim 10: A device, comprising a semiconductor wafer comprising a monolithic integrated circuit, wherein the monolithic integrated circuit comprises alternating-current (AC) power input terminals configured for connection to an AC power source, and a first power line and a second power line coupled to respective ones of the AC power input terminals; a plurality of light-emitting diode (LED) stages, wherein each LED stage comprises a plurality of LED devices that are serially connected between an input terminal and an output terminal of the LED stage, and wherein the LED stages are coupled in a chain with the input terminal of at least one LED stage coupled to the output terminal of another LED stage; switching circuitry coupled to the first and second power lines and to the input and output terminals of each LED stage; and switch control circuitry configured to control the switching circuitry to (i) selectively connect the first power line and the second power line to the input terminal and the output terminal, respectively, of at least one LED stage during a positive half-cycle of AC power applied to the first and second power lines, and (ii) selectively connect the second power line and the first power line to the input terminal and the output terminal, respectively, of the at least one LED stage during a negative half-cycle of the AC power applied to the first and second power lines (see claim 16 of Patent 2).
claim 11: The device of claim 10, wherein the switch control circuitry is configured to execute a switch timing control program to synchronize operation of the switching circuitry to empower one or more LED stages based on a voltage level of the applied AC power (see claim 18 of Patent 2).
As claim 14: The device of claim 10, wherein the monolithic integrated circuit further comprises a zero-crossing detection circuit configured to detect zero-voltage crossings of an AC voltage waveform applied on the first and second power lines and output a detection signal which indicates a zero-crossing event and a direction of polarity transition of the AC voltage waveform; wherein the switch control circuitry utilizes the output detection signal to control operation of the switching circuity to empower one or more LED stages based on a voltage level of the applied AC power (see claim 5 of Patent 2).
As claim 15: The device of claim 10, wherein each LED stage comprises a same number of serially-connected LED devices (see claim 6 of Patent 2).
As claim 16: The device of claim 10, wherein at least two LED stages have different numbers of serially-connected LED devices (see claim 8 of Patent 2).
As claim 17: The device of claim 10, wherein each LED device has an operating range from about 2.8V to about 4.2V (see claim 7 of Patent 2).
As claim 18: The device of claim 10, wherein the monolithic integrated circuit further comprises at least one of (i) an optical filter disposed over each LED device, and (ii) a lens disposed over each LED device (see claim 20 of Patent 2).
As claim 19: A method comprising: applying alternating-current (AC) power to first and second power lines of a light-emitting diode (LED) lighting element, wherein the LED lighting element comprises a plurality of LED stages, wherein each LED stage comprises a plurality of 
Allowable Subject Matter
Claims 4, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Cheng et al. – US 10,548,188
Prior art Kahlman et al. – US 10,076,006




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 8, 2021